Citation Nr: 1710983	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  15-01 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for a skin disorder.

6. Entitlement to service connection for a chronic cervical spine disorder. 

7. Entitlement to service connection for right shoulder osteoarthritis.

8. Entitlement to service connection for left shoulder osteoarthritis.

9. Entitlement to service connection for right elbow osteoarthritis.

10. Entitlement to service connection for left elbow osteoarthritis.

11. Entitlement to service connection for dyslipidemia.

12. Entitlement to service connection for generalized anxiety disorder and major depressive disorder. 


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 1969, including active service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss, PTSD, hypertension, a skin disorder, a cervical spine disorder, right shoulder osteoarthritis, left shoulder osteoarthritis, right elbow osteoarthritis, left elbow osteoarthritis, dyslipidemia, generalized anxiety disorder and major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's statements of noise exposure during service are credible.

2. Tinnitus is reasonably attributable to in-service noise exposure.


CONCLUSION OF LAW

The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

In this case, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issue decided on appeal given the fully favorable nature of the Board's decision.

Entitlement to Service Connection for Tinnitus

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§3.303.  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board further observes that the Veteran's lay testimony is of particular importance for this claim as the determination of whether or not service connection is warranted for tinnitus turns almost entirely on his lay testimony.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type." Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination. 

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system. 38 C.F.R. §§ 3.307, 3.309(a). The Court has held that tinnitus is a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309 (a) "includes tinnitus ... as an 'organic disease[] of the nervous system.'" Fountain v. McDonald, 27 Vet. App. 258, 273 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303 (b). Id.

The Board finds that service connection is warranted for tinnitus.  First, the evidence demonstrates that the Veteran has a current disability due to tinnitus.  The Veteran reported symptoms of recurrent tinnitus during a February 2014 VA examination.  The Veteran is competent to report that he has tinnitus.  See Charles, 16 Vet. App., at 374.  

Second, the Board finds that the Veteran was exposed to acoustic trauma while on active duty.  The February 2014 VA examiner stated that the Veteran was exposed to high impact noise during his military active duty.  While the Veteran's service treatment records are unavailable, the Board notes that the Veteran's DD-214 indicates that the Veteran performed duties as a "cargo handler" and that he received the Vietnam Campaign Medal with device.  The Veteran is competent to report his observations from service.  38 C.F.R. § 3.159(a)(2).  The Board finds the Veteran's reports of "high impact noise" during service to be credible and to be supported by the evidence of record.

Finally, the Board finds that the Veteran's tinnitus had onset during service.  In his January 2013 application, the Veteran stated that his tinnitus began during his active duty service during the Vietnam War.  A July 2014 medical report by C.M., M.D. also reported that the Veteran complained of tinnitus due to "high noises" during military operations.  While the February 2014 VA examiner only noted a report of intermittent tinnitus for "several years," the Board notes that the evidence does not provide a specific time period of onset and indicates that the condition has bothered him longer than the onset of his hearing difficulty that began "two to three years" prior to the July 2014 examination.  The Veteran's remarks during his July 2014 examination are much more ambiguous regarding the onset of his tinnitus than the dates provided in his January 2013 application and the July 2014 medical report.  The Board finds the reports of the onset of the Veteran's tinnitus in his January 2013 application and the July 2014 medical report to be of greater weight than the statements noted in the July 2014 VA examination.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Also, the VA examiner does not discuss the Veteran's reported in-service onset reported on his initial application, which calls into question the examiner's review of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.

In summary, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence establishes that the Veteran's current tinnitus was incurred in service.  Service connection for tinnitus is therefore warranted.  Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

Unfortunately, the Board finds that the remainder of the issues on appeal must be remanded for additional development prior to adjudication by the Board.  

The Board notes that the evidence of record indicates that there may be pertinent private treatment records that are not currently of record.  The July 2014 medical report by C.M., M.D. states that the Veteran is in medical therapy for hypertension and receives comprehensive psychiatric and psychological therapy for multiple diagnosed psychiatric disabilities, including PTSD.  The record does not indicate that any attempts have been made to obtain any outstanding treatment records from either C.M., M.D. or R.A.S., M.D., the physician that the Veteran identified as his treating provider.  

With regard to the Veteran's claim for entitlement to service connection for hypertension and a skin disorder, the Board finds that the duty to assist has not been fulfilled.  VA must provide a medical examination or opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Board notes that the July 2014 medical report by C.M., M.D. states that the Veteran has current diagnoses of hypertensive cardiovascular disease and atopic dermatitis, which were reported to be "more probable than not secondary to his military service." While this opinion lacks a rationale to support these conclusions, the report indicates a current diagnosis of these conditions and provides an indication that the disabilities are related to the Veteran's period of active service; accordingly, the Board finds that a medical opinion regarding the etiology of these disabilities should be obtained.  

Lastly, the Veteran has claimed entitlement to service connection for a cervical spine disorder, right shoulder osteoarthritis, left shoulder osteoarthritis, right elbow osteoarthritis, left elbow osteoarthritis, dyslipidemia, generalized anxiety disorder and major depressive disorder.  In a statement received on March 12, 2015, the Veteran expressed disagreement with the denial of these claims in a timely notice of disagreement (NOD) in response to the February 2015 rating decision issued by the RO.  The Veteran has not received a statement of the case (SOC) in response to the March 2015 NOD.  As such, the Board is required to remand the case for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran identify any pertinent VA, or private clinical records showing treatment related to his claims for service connection.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

2. After the above development has been completed, the Veteran must be afforded a VA examination to determine the etiology of any current hypertensive heart disability and any current skin disorder. 

The examiner is specifically asked to provide the following opinions:

Whether it is at least as likely as not (a 50 percent probability) that the Veteran's current skin disorder is due to, or the result of, any incident of his active service, to include exposure to herbicides in the Republic of Vietnam. 

Whether it is at least as likely as not (a 50 percent probability) that the Veteran's current hypertension is due to, or the result of, any incident of his active service, to include exposure to herbicides in the Republic of Vietnam. The examiner is advised to consider the NAS Updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  It is not sufficient to conclude that the Veteran's hypertension is not directly caused by herbicide exposure by stating that hypertension is not listed in VA regulations as presumptively service-connected.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After any other appropriate development has been completed, the Veteran's claims for entitlement to service connection for bilateral hearing loss, PTSD, hypertension, a skin disorder should be reviewed on the basis of any additional evidence received and readjudicated.  If any benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

4. Issue a statement of the case that addresses the issues of service connection for cervical spine disorder, right shoulder osteoarthritis, left shoulder osteoarthritis, right elbow osteoarthritis, left elbow osteoarthritis, dyslipidemia, generalized anxiety disorder and major depressive disorder.  These issues should be certified to the Board only if a timely substantive appeal is received. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


